NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 21-16138

                Petitioner-Appellant,           D.C. No. 4:19-cv-00584-RM

 v.
                                                MEMORANDUM*
BARBARA VON BLANCKENSEE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district

court’s orders denying her 28 U.S.C. § 2241 habeas petition challenging a prison

disciplinary hearing and her motion for reconsideration. We have jurisdiction

under 28 U.S.C. § 1291. We review the denial of a § 2241 petition de novo, see



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lane v. Swain, 910 F.3d 1293, 1295 (9th Cir. 2018), and the denial of a

reconsideration motion for abuse of discretion, see Sch. Dist. No. 1J, Multnomah

Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The record demonstrates that Pinson did not properly exhaust her

administrative remedies before filing her § 2241 petition. See 28 C.F.R. §§ 542.15,

542.18; Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir. 1986). Even assuming

Pinson’s failure to exhaust should be excused, however, we agree with the district

court that her claims fail on the merits.

      The record shows that Pinson’s disciplinary proceedings comported with due

process, and that “some evidence” supports the disciplinary officer’s findings. See

Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of due process are

satisfied if “some evidence” supports disciplinary decision); Wolff v. McDonnell,

418 U.S. 539, 563-71 (1974) (setting forth due process requirements for prison

disciplinary proceedings). The district court did not err by relying on the prison

records or by failing to give more weight to Pinson’s uncorroborated declarations

challenging their veracity. See Turner v. Calderon, 281 F.3d 851, 881 (9th Cir.

2002) (concluding that self-serving statements, without more, were insufficient to

demonstrate a constitutional violation in a habeas action). Finally, the district

court properly concluded that Pinson failed to articulate a First Amendment

retaliation claim. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)


                                            2                                  21-16138
(stating the elements of a retaliation claim in the prison context).

      AFFIRMED.




                                           3                           21-16138